Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent Justice from ruling on the People’s motion to set aside a sentence imposed in a criminal action entitled People v David Webb, pending in the Supreme Court, Queens County, under Superior Court Information No. QN11842/98, and application to prosecute the proceeding as a poor person.
Ordered that the application to prosecute the proceeding as a poor person is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its *850authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought. Mangano, P. J., Santucci, Friedmann and Smith, JJ., concur.